Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bacon et al. (US 6860452.
Re’ claim 15.    Bacon discloses an electrical system suitable for use with a flight control surface of an aircraft, the electrical system comprising:
a plurality of communications buses (Fig. 11: A and B);
a plurality of flight control modules (Ailerons and spoilers), wherein each of the plurality of flight control modules is connected to a respective subset of the plurality of communications buses that is unique among the plurality of flight control modules (as they all are connected to a different control module); and
a plurality of actuation control modules associated with the flight control surface (actuators of the ailerons and spoilers), wherein each of the plurality of actuation control modules is connected to a respective subset of the plurality of communications buses that is unique among the plurality of actuation control modules (as they all are connected to a different control module through a different bus shown in Fig. 11).
Re’ claim 16.    Bacon discloses wherein the plurality of communications buses comprises at least three communications buses and the plurality of flight control modules comprises at least three flight control modules (Fig. 11 shows multiple unique busses for each A1-3 and B1-3 connecting to the control surfaces).

Re’ claim 19.    Bacon discloses further comprising a plurality of actuators coupled to the flight control surface and operable to adjust a position of the flight control surface, wherein each of the plurality of actuation control modules is coupled to a respective one of the plurality of actuators (Actuators shown throughout the disclosure and connected to the control surfaces (Figs. 3-6)).
Allowable Subject Matter
Claims 1-14 and 20 are allowed.
The prior art alone or in combination does not teach the actuator and control system bus arrangement of the invention as claimed in the independent claims 1 and 20. The closest prior art teaches redundant systems that allow for a passive and active control to the same control surface but are not separated in the manor claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824.  The examiner can normally be reached on 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/               Primary Examiner, Art Unit 3642